DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The Amendment after Notice of Allowance filed August 13, 2021 has been entered. 
Claims 19-24 have been added.
Claims 1-24 are pending in this application

Drawings
The drawings were received on March 11, 2020.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Zhang et al. (U.S. Patent Application Publication No. 2009/0067424 A1) discloses: A network computing device (receiving apparatus 200) for applying a redundancy encoding scheme to segmented portions of a data block (Paragraph [0090]: “The decoding unit 220 including a plurality of decoders arranged to decode the data segment based on each pair of data segment and redundancy information segment output from the obtaining unit 210. As encoding scheme including the linear code and code rate used for encoding are same for obtaining data packet for initial transmission or retransmission, for data segment and redundancy information segment received in different phase, the plurality of decoders may have same structure and can work on same code rate, and thus restore the data segments without the need modification of hardware.”), the network computing device comprising:
a network traffic ingress/egress manager (obtaining unit 210) to receive a network packet of a series of network packets, wherein each network packet of the series of network packets includes a segment of a data block and redundant data, wherein the network traffic ingress/egress manager is to extract and buffer (i) a data block segment and (ii) redundant data of the received network packet 
(Paragraph [0008]: “The invention further provides a receiving method for restoring a source data block in a wireless communication system using hybrid automatic retransmission request protocol. The method includes two phases corresponding to initial transmission and retransmission. Corresponding to initial transmission, the method comprises steps of: receiving a plurality of data packets, each of the plurality of data packets including an data segment and a redundancy information segment; and performing channel decoding based on the data segment and redundancy information segment in each of the plurality of data packets to restore a source data segment. Corresponding to retransmission, the method comprises steps of: receiving a data stream from a transmission channel, the data stream including a plurality of data packets, each of the data packets including a redundancy information segment; extracting an data segment not decoded correctly from a buffered data segment; dividing the extracted data segment into a plurality of data segments; and performing channel decoding based on each of the plurality of data segments and corresponding redundancy information segment respectively to restore a plurality of source data segments.”
Paragraph [0089]: “The obtaining unit 210 has a first input coupled with the data stream from a transmission channel, a second input coupled with the buffering unit 240 and an output coupled with a decoding unit 220 having a plurality of decoders. The obtaining unit 210 is arranged to obtain a plurality of data segments and corresponding redundancy information segments for decoding from the transmission channel and/or the buffer unit 240. The obtaining 
Paragraph [0094]: “FIG. 8 is a block diagram illustrating an embodiment of an obtaining unit 210 in receiving apparatus 200 in accordance with the invention. The obtaining unit 210 comprises a receiving unit 212, a first and second extracting unit 214 and 215, a processing unit 216, a dividing unit 217 and an optimizing unit 218. The obtaining unit 210 has two working phases corresponding to initial transmission phase and retransmission phase respectively.”
The Examiner finds the receiving the plurality of data packets comprising a plurality of data segments and corresponding redundancy information segments for extraction and subsequent storage in buffering unit 240 as illustrated in Figure 7 of Zhang teaches the claimed “network traffic ingress/egress manager to receive a network packet of a series of network packets, wherein each network packet of the series of network packets includes a segment of a data block and redundant data, wherein the network traffic ingress/egress manager is to extract and buffer (i) a data block segment and (ii) redundant data of the received network packet”); and
a data block reconstruction manager (decoding unit 220) to determine whether to (i) reconstruct [the] data block segment [of the] network packet of the series of network packets and (ii) reconstruct the [] data block segment based at least in part on the redundant data of the received network packet (Paragraph [0008]: “The invention further provides a receiving method for restoring a source data block in a wireless communication system using hybrid automatic retransmission request protocol. The method includes two phases corresponding to initial transmission and retransmission. Corresponding to initial transmission, the method comprises steps of: receiving a plurality of data packets, each of the plurality of data packets including an data segment and a redundancy information segment; and performing channel decoding based on the data segment and redundancy information segment 
Paragraph [0068]: “In step S226, an data segment S′(1,1), which is indicated as not decoded correctly in previous feedback message, is extracted from the buffered data packet. The extracted data packet is divided into two data segments S′(2,1) and S′(2,2) in step S227 corresponding to the transmission scheme.”
Paragraph [0069]: “In step S228, decoding is performed, based on the two new data segments S′(2,1) and S′(2,2) and the received redundancy information segments IR′(2,1) and IR′(2,2) to restore the source data segments S(2,1) and S(2,2). The data-flow from S210 to S228 is illustrated in FIG. 6(b).”
Paragraph [0070]: “In step S230, a decision is made whether all data segments are decoded correctly or not. If the two data segments S(2,1) and S(2,2) are decoded correctly, the process goes to step S240 for buffering the restored data segments. Otherwise, the process goes to step S232 for a second chance of decoding. It is reasonable to assume data sub-segment S(2,2) is decoded correctly and S(2,1) is not decoded correctly during the first round decoding.”
Paragraph [0095]: “During the first working phase corresponding to initial transmission, each data packet received by the receiving unit 212 includes a data segment and redundancy information segment that can be output directly to decoding unit 220 as Output 1. Referring to FIG. 6 (a), the Output 1 is S′(1,1)+IR′(1,1) and S′(1,2)+IR′(1,2). Accordingly, the decoding unit 
The Examiner finds the decoding unit 220 taking in S′(1,1)+IR′(1,1) and S′(1,2)+IR′(1,2) as input and performing decoding to restore source data segment S(1,2) and S(1,2) as disclosed in Zhang teaches the claimed “data block reconstruction manager to determine whether to (i) reconstruct [the] data block segment [of the] network packet of the series of network packets and (ii) reconstruct the [] data block segment based at least in part on the redundant data of the received network packet.”).
However, the Examiner finds Zhang does not teach or suggest the claimed “data block reconstruction manager to determine whether to (i) reconstruct another data block segment associated with another network packet of the series of network packets and (ii) reconstruct the other data block segment based at least in part on the redundant data of the received network packet.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  
Independent claims 7, 13 and 19 recite similar limitations as independent claim 1 and therefore, the Examiner finds claims 7, 13 and 19 are allowable for the same reasons as set forth above in claim 1.
	Claims 2-6, 8-12, 14-18 and 20-24 are also allowable due to their dependency on an allowable base claim.




Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KYLE VALLECILLO/Primary Examiner, Art Unit 2112